 



Exhibit 10.25.3
SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
          This Second Amended and Restated Performance Guaranty (this
“Guaranty”), dated as of June 20, 2007, is executed by Cardinal Health, Inc., an
Ohio corporation (“Cardinal” or the “Performance Guarantor”) in favor of
Cardinal Health Funding, LLC, a Nevada limited liability company (together with
its successors and assigns, “Beneficiary”).
RECITALS
     1. Griffin Capital, LLC, a Nevada limited liability company (“Griffin”),
has entered into (a) that certain Second Amended and Restated Receivables
Purchase and Sale Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “A&R Griffin RPA”), dated as of May 21, 2004, by
and between Griffin and Cardinal Health 110, Inc., a Delaware corporation (“CH
110”), formerly known as Whitmire Distribution Corporation, and as successor by
merger to Cardinal Syracuse, Inc., a New York corporation, Ohio
Valley-Clarksburg, Inc., a Delaware corporation, Cardinal Health 106, Inc., a
Massachusetts corporation, and Cardinal Health 103, Inc., a Mississippi
corporation, and (b) that certain Receivables Purchase and Sale Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“New Griffin RPA” and, together with the A&R Griffin RPA, the “Griffin RPAs”),
dated as of the date hereof, by and between Griffin and Cardinal Health 411,
Inc., an Ohio corporation (“CH 411” and, together with CH 110, the “Originators”
and, together with Griffin, the “Transaction Parties”), in each case pursuant to
which each Originator, subject to the terms and conditions thereof, has sold and
will continue to sell (in the case of CH 110) and is selling (in the case of CH
411) all of its right, title and interest in and to its accounts receivable.
     2. Griffin and Beneficiary have entered into an Amended and Restated
Receivables Sale Agreement, dated as of May 21, 2004 (as amended, restated or
otherwise modified from time to time, the “Receivables Sale Agreement”),
pursuant to which Griffin, subject to the terms and conditions contained
therein, has sold and will continue to sell its right, title and interest in and
to all of the accounts receivable purchased by Griffin under each Griffin RPA to
Beneficiary. In turn, Beneficiary has entered into a Second Amended and Restated
Receivables Purchase Agreement, dated as of October 31, 2006, by and among
Beneficiary, Griffin, as Servicer, the Conduits party thereto, the Financial
Institutions party thereto, the Managing Agents party thereto and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as the
Agent (as amended, restated or otherwise modified, the “Receivables Purchase
Agreement” and, together with each Griffin RPA and the Receivables Sale
Agreement, the “Agreements”), pursuant to which Beneficiary has sold and will
continue to sell undivided interests in the accounts receivable it purchases
from Griffin under the Receivables Sale Agreement.
     3. Griffin, Beneficiary, the Conduits, the Financial Institutions, the
Managing Agents and the Agent have entered into that certain Omnibus Amendment
(the “Omnibus Amendment”), dated as of the date hereof, pursuant to which the
Receivables Sale Agreement and Receivables Purchase Agreement were amended in
connection with the New Griffin RPA.





--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
     4. Each Originator and Griffin is a Subsidiary of Performance Guarantor and
Performance Guarantor has received and is expected to continue to receive
substantial direct and indirect benefits from the sale of the accounts
receivable by the Originators to Griffin under the applicable Griffin RPA and by
Griffin to Beneficiary under the Receivables Sale Agreement (which benefits are
hereby acknowledged).
     5. As an inducement for Beneficiary to enter into the Omnibus Amendment,
which amendment contemplates, among other things, the addition of CH 411 as an
Originator party to the Transaction Documents, Performance Guarantor has agreed
to guaranty the due and punctual performance by each Originator of its
obligations under the applicable Griffin RPA and by Griffin of its obligations
under the Receivables Sale Agreement and the Receivables Purchase Agreement.
     6. Performance Guarantor wishes to guaranty the due and punctual
performance by the Originators and Griffin of their respective Obligations (as
hereinafter defined), as provided herein.
AGREEMENT
          NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
          Section 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in the Receivables
Purchase Agreement. In addition:
     “Obligations” means, collectively, (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator under
and pursuant to the applicable Griffin RPA and each other document executed and
delivered by each such Originator pursuant to such Griffin RPA, including,
without limitation, the due and punctual payment of all sums which are or may
become due and owing by each such Originator under such Griffin RPA, whether for
fees, expenses (including counsel fees), indemnified amounts or otherwise,
whether upon any termination or for any other reason, (ii) all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
Griffin under and pursuant to the Receivables Sale Agreement and each other
document executed and delivered by Griffin pursuant to the Receivables Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by Griffin under the Receivables Sale
Agreement, whether for fees, expenses (including counsel fees), indemnified
amounts or otherwise, whether upon any termination or for any other reason and
(iii) all obligations of Griffin (1) as Servicer under the Receivables Purchase
Agreement, or (2) which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the
Receivables Purchase Agreement as a result of its termination as Servicer.
          Section 2. Guaranty of Performance of Obligations. Performance
Guarantor hereby guarantees to Beneficiary, the full and punctual payment and
performance by each Transaction Party of its respective Obligations. This
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual performance of all of the Obligations of the Transaction Parties under
the Agreements and each other document executed and delivered by each such
Transaction Party pursuant to the Agreements and is in no way conditioned upon
any requirement that Beneficiary first attempt to collect any amounts owing by
any Transaction Party

2



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
to Beneficiary, the Agent or the Purchasers from any other Person or resort to
any collateral security, any balance of any deposit account or credit on the
books of Beneficiary, the Agent or any Purchaser in favor of any Transaction
Party or any other Person or other means of obtaining payment. Should any
Transaction Party default in the payment or performance of any of the
Obligations, Beneficiary (or its assigns) may cause the immediate performance by
Performance Guarantor of the Obligations and cause any payment Obligations to
become forthwith due and payable to Beneficiary (or its assigns), without demand
or notice of any nature (other than as expressly provided herein), all of which
are hereby expressly waived by Performance Guarantor. Notwithstanding the
foregoing, this Guaranty is not a guarantee of the collection of any of the
Receivables and Performance Guarantor shall not be responsible for any
Obligations to the extent the failure to perform such Obligations by any
Transaction Party results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve any Transaction Party from
performing in full its Obligations under any Agreement or Performance Guarantor
of its undertaking hereunder with respect to the full performance of such
duties.
          Section 3. Performance Guarantor’s Further Agreements to Pay.
Performance Guarantor further agrees, as the principal obligor and not as a
guarantor only, to pay to Beneficiary (and its assigns), forthwith upon demand
in funds immediately available to Beneficiary, all reasonable costs and expenses
(including court costs and legal expenses) incurred or expended by Beneficiary
in connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Guaranty from the time
when such amounts become due until payment, at a rate of interest (computed for
the actual number of days elapsed based on a 360 day year) equal to the Prime
Rate plus 2% per annum, such rate of interest changing when and as the Prime
Rate changes.
          Section 4. Waivers by Performance Guarantor. Performance Guarantor
waives notice of acceptance of this Guaranty, notice of any action taken or
omitted by Beneficiary (or its assigns) in reliance on this Guaranty, and any
requirement that Beneficiary (or its assigns) be diligent or prompt in making
demands under this Guaranty, giving notice of any Termination Event,
Amortization Event, other default or omission by any Transaction Party or
asserting any other rights of Beneficiary under this Guaranty. Performance
Guarantor warrants that it has adequate means to obtain from each Transaction
Party, on a continuing basis, information concerning the financial condition of
such Transaction Party, and that it is not relying on Beneficiary to provide
such information, now or in the future. Performance Guarantor also irrevocably
waives all defenses (i) that at any time may be available in respect of the
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect or (ii) that arise under the
law of suretyship, including impairment of collateral. Beneficiary (and its
assigns) shall be at liberty, without giving notice to or obtaining the assent
of Performance Guarantor and without relieving Performance Guarantor of any
liability under this Guaranty, to deal with each Transaction Party and with each
other party who now is or after the date hereof becomes liable in any manner for
any of the Obligations, in such manner as Beneficiary in its sole discretion
deems fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Guaranty, including without limitation, the provisions of
Section 8 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Obligations or any part thereof or any agreement relating
thereto at any time; (b) any failure or omission to enforce any right, power or
remedy with respect to the Obligations

3



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
or any part thereof or any agreement relating thereto, or any collateral
securing the Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Amortization Event, or default with
respect to the Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Obligations or any part
thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Transaction Party or any part thereof or amounts which are
not covered by this Guaranty even though Beneficiary (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Transaction Party or to amounts which are not covered by
this Guaranty; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Transaction Party in
connection herewith or any unrelated transaction; (h) any assignment or transfer
of the Obligations or any part thereof; or (i) any failure on the part of any
Transaction Party to perform or comply with any term of the Agreements or any
other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.
          Section 5. Unenforceability of Obligations Against Transaction
Parties. Notwithstanding (a) any change of ownership of any Transaction Party or
the insolvency, bankruptcy or any other change in the legal status of any
Transaction Party; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Transaction Party or Performance Guarantor
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Obligations or this Guaranty, or to take any other action
required in connection with the performance of all obligations pursuant to the
Obligations or this Guaranty; or (d) if any of the moneys included in the
Obligations have become irrecoverable from any Transaction Party for any other
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Guaranty shall nevertheless be binding on Performance
Guarantor. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Transaction Party or for any
other reason with respect to any Transaction Party, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Performance
Guarantor.
          Section 6. Representations and Warranties. Performance Guarantor
hereby represents and warrants to Beneficiary that:
               (a) Existence and Standing. Performance Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and has all corporate power and all
governmental licenses, authorizations,

4



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted.
               (b) Authorization, Execution and Delivery; Binding Effect.
Performance Guarantor has the corporate power and authority and legal right to
execute and deliver this Guaranty, perform its obligations hereunder and
consummate the transactions herein contemplated. The execution and delivery by
Performance Guarantor of this Guaranty, the performance of its obligations and
consummation of the transactions contemplated hereunder have been duly
authorized by proper corporate proceedings, and Performance Guarantor has duly
executed and delivered this Guaranty. This Guaranty constitutes the legal, valid
and binding obligation of Performance Guarantor enforceable against Performance
Guarantor in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally.
               (c) No Conflict; Government Consent. The execution and delivery
by Performance Guarantor of this Guaranty and the performance of its obligations
hereunder are within its corporate powers, have been duly authorized by all
necessary corporate action, do not contravene or violate (i) its articles of
incorporation or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property and, do not result in the creation or imposition of any Adverse Claim
on assets of Performance Guarantor.
               (d) Financial Statements. The consolidated financial statements
of Performance Guarantor and its consolidated Subsidiaries dated as of June 30,
2006 as modified by the Performance Guarantor’s 8-K’s filed April 26, 2007 and
June 15, 2007, heretofore delivered to Beneficiary have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of June 30, 2006 and for the period ended on such date. Since
the later of (i) June 30, 2006, and (ii) the last time this representation was
made or deemed made, no event has occurred which would or could reasonably be
expected to have a Material Adverse Effect except as disclosed in the
Performance Guarantor’s 10-Q’s and 8-K’s filed between July 1, 2006 and May 31,
2007.
               (e) Taxes. Performance Guarantor has filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Performance Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided. The United States income tax returns of Performance
Guarantor have been audited by the Internal Revenue Service through the fiscal
year ended June 30, 2000, and such audits have been closed. No federal or state
tax liens have been filed and no claims are being asserted with respect to any
such taxes. The charges, accruals and reserves on the books of Performance
Guarantor in respect of any taxes or other governmental charges are adequate.
               (f) Litigation and Contingent Obligations. Except as disclosed in
the filings made by Performance Guarantor with the Securities and Exchange
Commission, there are

5



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Guaranty, or (iii) the validity or enforceability of any of this Guaranty or the
rights or remedies of Beneficiary hereunder. Performance Guarantor is not in
default with respect to any order of any court, arbitrator or governmental body
and does not have any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6(d).
          Section 7. Maintenance of Minimum Net Worth. Until the Obligations are
paid in full, Performance Guarantor covenants to Beneficiary that Performance
Guarantor will not permit its Net Worth (as defined below) to be less than
$4,100,000,000 at any time. For purposes of this Section 7, “Net Worth” means,
at any time, the consolidated stockholder’s equity of Performance Guarantor and
its Subsidiaries calculated on a consolidated basis as of such time in
accordance with generally accepted accounting principles in effect in the United
States from time to time.
          Section 8. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Beneficiary, the Agent or any Purchaser against any
Transaction Party, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law, in
equity or otherwise) to the claims of Beneficiary, the Agent and the Purchasers
against each Transaction Party and all contractual, statutory, legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Transaction Party that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Transaction Party in respect of any
liability of Performance Guarantor to such Transaction Party and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by Beneficiaries, the Agent or the Purchasers. The payment of any amounts
due with respect to any indebtedness of any Transaction Party now or hereafter
owed to Performance Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. Performance Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, Performance Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of any Transaction Party to Performance
Guarantor until all of the Obligations shall have been paid and performed in
full. If, notwithstanding the foregoing sentence, Performance Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Beneficiary (and its assigns) and be paid over to Beneficiary (or its assigns)
on account of the Obligations without affecting in any manner the liability of
Performance Guarantor under the other provisions of this Guaranty. The
provisions of this Section 8 shall be supplemental to and not in derogation of
any rights and remedies of Beneficiary under any separate subordination
agreement which Beneficiary may at any time and from time to time enter into
with Performance Guarantor.

6



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
          Section 9. Termination of Performance Guaranty. Performance
Guarantor’s obligations hereunder shall continue in full force and effect until
all Obligations are finally paid and satisfied in full and the Receivables
Purchase Agreement is terminated, provided, that this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, if at any time payment
or other satisfaction of any of the Obligations is rescinded or must otherwise
be restored or returned upon the bankruptcy, insolvency, or reorganization of
any Transaction Party or otherwise, as though such payment had not been made or
other satisfaction occurred, whether or not Beneficiary (or its assigns) is in
possession of this Guaranty. No invalidity, irregularity or unenforceability by
reason of the federal bankruptcy code or any insolvency or other similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect the Obligations shall impair, affect, be a defense to or
claim against the obligations of Performance Guarantor under this Guaranty.
          Section 10. Effect of Bankruptcy. This Performance Guaranty shall
survive the insolvency of each Transaction Party and the commencement of any
case or proceeding by or against any Transaction Party under the federal
bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to any Transaction Party or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes to which any
Transaction Party is subject shall postpone the obligations of Performance
Guarantor under this Guaranty.
          Section 11. Setoff. Regardless of the other means of obtaining payment
of any of the Obligations, Beneficiary (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Guaranty, whether or
not Beneficiary (or any such assign) shall have made any demand under this
Guaranty and although such Obligations may be contingent or unmatured.
          Section 12. Taxes. All payments to be made by Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Beneficiary receive a
net sum equal to the sum which they would have received had no deduction or
withholding been made.
          Section 13. Further Assurances. Performance Guarantor agrees that it
will from time to time, at the request of Beneficiary (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Beneficiary may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Beneficiary (or its assigns) may
reasonably consider necessary or desirable to give full effect to this Guaranty
and to perfect and preserve the rights and powers of Beneficiary hereunder.
          Section 14. Successors and Assigns. This Performance Guaranty shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Beneficiary and its
successors and assigns. Performance Guarantor may not assign or transfer any of
its obligations hereunder without the prior written

7



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
consent of each of Beneficiary and the Agent. Without limiting the generality of
the foregoing sentence, Beneficiary may assign or otherwise transfer the
Agreements, any other documents executed in connection therewith or delivered
thereunder or any other agreement or note held by them evidencing, securing or
otherwise executed in connection with the Obligations, or sell participations in
any interest therein, to any other entity or other person, and such other entity
or other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to the Beneficiaries herein.
          Section 15. Amendments and Waivers. No amendment or waiver of any
provision of this Guaranty nor consent to any departure by Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
Beneficiary, the Agent and Performance Guarantor. No failure on the part of
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
          Section 16. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Beneficiary, at the address set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Beneficiary may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 16.
          Section 17. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
          Section 18. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
BENEFICIARY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PERFORMANCE GUARANTOR AND BENEFICIARY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
          Section 19. Bankruptcy Petition. Performance Guarantor hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any Conduit or any
Funding Source that is a special purpose bankruptcy remote entity, it will not
institute against, or join any other Person in instituting against, any Conduit
or any such entity any bankruptcy, reorganization, arrangement, insolvency

8



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
PERFORMANCE GUARANTY
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.
          Section 20. Miscellaneous. This Guaranty constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Guaranty shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Performance Guarantor hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of Performance Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by Performance
Guarantor or Beneficiary, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding.
Any provisions of this Guaranty which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Guaranty.
          The effect of this Guaranty is to amend and restate that certain
Amended and Restated Performance Guaranty, dated as of September 30, 2004 (the
“Prior Guaranty”), by the Guarantor in favor of Beneficiary, and to the extent
that any rights, benefits or provisions in favor of Beneficiary existed in the
Prior Guaranty and continue to exist in this Guaranty, as the same may be
amended, restated, supplemented or otherwise modified from time to time, without
any written waiver of any such rights, benefits or provisions prior to the date
hereof, then such rights, benefits or provisions are acknowledged to be and to
continue to be effective from and after the date of the Prior Guaranty or any
applicable portion thereof. The parties hereto agree and acknowledge that any
and all rights, remedies and payment provisions under the Prior Guaranty shall
continue and survive the execution and delivery of this Guaranty.
          All references to the Prior Guaranty in the Receivables Purchase
Agreement and any other Transaction Document or any other agreement, instrument
or document executed or delivered in connection herewith or therewith shall be
deemed to refer to this Guaranty, as the same may be amended, restated,
supplemented or otherwise modified from time to time. The Receivables Purchase
Agreement and the other Transaction Documents and all other agreements,
instruments and documents executed or delivered in connection with any of the
foregoing shall be deemed to be amended to the extent necessary, if any, to give
effect to the provisions of this Guaranty, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
* * * *

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

                  CARDINAL HEALTH, INC.    
 
           
 
  By:
Name:   /s/ Jorge M. Gomez
 
Jorge M. Gomez    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
  Address:   7000 Cardinal Place
Dublin, OH 43017
Attn: Assistant General Counsel — Finance    

Consented to as of the date first written above:

          CARDINAL HEALTH FUNDING, LLC    
 
       
By:
Name:
  /s/ Jeffrey W. Proctor
 
Jeffrey W. Proctor    
Title:
  President    

Address:
Second Amended And Restated
Performance Guaranty

S-1



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A., as Agent    
 
       
By:
Name:
  /s/ Ronald J. Atkins
 
Ronald J. Atkins    
Title:
  Vice President    

Second Amended And Restated
Performance Guaranty

S-2